Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-4, 6-16 is the inclusion of the limitation reciting the first WLP memories include first fan-in WLP (FI-WLP) memories, and the second WLP memories include second fan-in WLP (FI-WLP) memories, wherein each of the first FI-WLP memories and the second FI-WLP memories includes a first region closest to the ASIC chip and including first solder balls, configured to communicate first signals, the first signals toggle between a high level and a low level; a second region second closest to the ASIC chip after the first region and including second solder balls, configured to communicate second signals, the second signals toggle slower than the first signals; and a third region furthest from the ASIC chip and including third solder balls, configured to receive voltages.  Prior art of record teaches regions, however, the spatial and functional configurations were not found to be obvious variations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirashima (US 20180261260 A1) discloses a module but fails to teach the regions and signals as claimed.
Cho (US 20190206807 A1) discloses a module but fails to teach the regions and signals as claimed.
Cho (US 20180337120 A1) discloses a module but fails to the regions and signals as claimed.
Lee (US 20190043835 A1) discloses a module but fails to teach the regions and signals as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817